Exhibit 10.21

 

UNIVERSAL ACCESS GLOBAL HOLDINGS INC.
(a Delaware corporation)
CONVERTIBLE PROMISSORY NOTE
(the “Note”)

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.  THESE SECURITIES HAVE BEEN
ACQUIRED SOLELY FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH,
THE SALE OR DISTRIBUTION THEREOF.  THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED OR OTHERWISE DISTRIBUTED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT WITH RESPECT TO THESE SECURITIES UNDER THE SECURITIES ACT
OF 1993, AS AMENDED, AND APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL
SATISFACTORY IN FORM AND SUBSTANCE TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER SUCH ACT AND APPLICABLE LAWS.

 

$1,000,000

 

April 28, 2004

 

FOR VALUE RECEIVED, Universal Access Global H Inc., a corporation organized
under the laws of the State of Delaware (the “Company”), promises to pay to the
order of Lafayette Business Park, LLC (the “Holder”), the principal sum of One
Million Dollars ($1,000,000), in legal and lawful money of the United States of
America. Payment for all amounts due hereunder shall be made at the principal
office of Holder at the address of Holder set forth below, or such other address
as the Holder may hereafter direct in writing.

 

This Convertible Promissory Note is being delivered to Holder in connection with
the execution by the Company and Holder of that Agreement (the “Agreement”)
dated of even date herewith relating to the termination of the lease dated April
1, 1999 by and between Holder and the Company’s wholly-owned subsidiary,
Universal Access, Inc., for the property commonly known as 1900 Lafayette
Street, Santa Clara, California and the lease dated August 31, 1999 by and
between Holder and Universal Access, Inc. for the property commonly known as
1940 Lafayette Street, Santa Clara, California.

 

The following is a statement of the rights of the Holder of this Note and the
conditions to which this Note is subject, and to which the Holder hereof, by the
acceptance of this Note agrees:

 


1.             INTEREST/DEBT SERVICE.  EXCEPT AS PROVIDED IN SECTION 3.1 BELOW,
THIS NOTE SHALL BE NON-INTEREST BEARING. UNLESS THIS NOTE IS PREPAID OR
CONVERTED AS PROVIDED HEREIN, THE UNPAID PRINCIPAL AMOUNT OF THIS NOTE SHALL BE
DUE AND PAYABLE IN ONE LUMP SUM ON THE SECOND ANNIVERSARY OF THE DATE FIRST SET
FORTH ABOVE (THE “MATURITY DATE”).

 


2.             EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS
SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER THE NOTE (AN “EVENT OF DEFAULT”):

 

--------------------------------------------------------------------------------


 


2.1           FAILURE TO PAY.  THE COMPANY SHALL FAIL TO PAY THE PRINCIPAL DUE
ON THE MATURITY DATE AS REQUIRED UNDER THE TERMS OF THIS NOTE AND SUCH DEFAULT
SHALL CONTINUE FOR A PERIOD OF MORE THAN FIVE (5) BUSINESS DAYS AFTER NOTICE
THEREOF TO THE COMPANY.

 


2.2           VOLUNTARY BANKRUPTCY OR INSOLVENCY PROCEEDINGS. THE COMPANY SHALL
(I) APPLY FOR OR CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE, LIQUIDATOR
OR CUSTODIAN OF ITSELF OR OF ALL OR A SUBSTANTIAL PART OF ITS PROPERTY, (II) BE
UNABLE, OR ADMIT IN WRITING ITS INABILITY, TO PAY ITS DEBTS GENERALLY AS THEY
MATURE, (III) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS, (IV)
BE DISSOLVED OR LIQUIDATED IN FULL OR IN PART, OR (V) COMMENCE A VOLUNTARY CASE
OR OTHER PROCEEDING SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF WITH
RESPECT TO ITSELF OR ITS DEBTS UNDER ANY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR
LAW NOW OR HEREAFTER IN EFFECT OR CONSENT TO ANY SUCH RELIEF OR TO THE
APPOINTMENT OF OR TAKING POSSESSION OF ITS PROPERTY BY ANY OFFICIAL IN AN
INVOLUNTARY CASE OR OTHER PROCEEDING COMMENCED AGAINST IT.

 


2.3           INVOLUNTARY BANKRUPTCY OR INSOLVENCY PROCEEDINGS.  PROCEEDINGS FOR
THE APPOINTMENT OF A RECEIVER, TRUSTEE, LIQUIDATOR OR CUSTODIAN OF THE COMPANY
OF ALL OR A SUBSTANTIAL PART OF THE PROPERTY THEREOF, OR AN INVOLUNTARY CASE OR
OTHER PROCEEDINGS SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF WITH
RESPECT TO THE COMPANY OR THE DEBTS THEREOF UNDER ANY BANKRUPTCY, INSOLVENCY OR
OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT SHALL BE COMMENCED AND AN ORDER FOR
RELIEF ENTERED OR SUCH PROCEEDING SHALL NOT BE DISMISSED, DISCHARGED OR STAYED
WITHIN NINETY (90) DAYS OF COMMENCEMENT, OR ANY ACTION UNDER THE LAWS OF THE
STATE OF THE COMPANY’S ORGANIZATION ANALOGOUS TO ANY OF THE FOREGOING SHALL BE
TAKEN WITH RESPECT TO THE COMPANY AND SHALL CONTINUE UNDISMISSED, OR UNSTAYED
AND IN EFFECT, FOR A PERIOD OF NINETY (90) DAYS.

 


3.             REMEDIES.

 


3.1           DEFAULT INTEREST. FROM AND AFTER THE OCCURRENCE OF AN EVENT OF
DEFAULT, WHICH REMAINS UNCURED AFTER THE EXPIRATION OF ANY APPLICABLE CURE
PERIOD, THEN FROM THE DATE OF ANY SUCH DEFAULT AND DURING THE CONTINUANCE
THEREOF, THIS NOTE SHALL BEAR INTEREST AT THE DEFAULT RATE (HEREAFTER THE
“DEFAULT RATE”) OF TEN PERCENT (10%) PER ANNUM. THIS NOTE SHALL CONTINUE TO BEAR
INTEREST AT THE DEFAULT RATE UNTIL SUCH TIME AS THE DEFAULT SHALL HAVE BEEN
FULLY CURED.

 


3.2           ACCELERATION.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT REFERRED
TO ABOVE, THE PRINCIPAL AMOUNT THEN OUTSTANDING UNDER THIS NOTE SHALL, UPON
NOTICE TO THE COMPANY BY HOLDER, BE PAID IN CASH IMMEDIATELY TO THE HOLDER
WITHIN A PERIOD NOT EXCEEDING SEVEN (7) DAYS FROM THE DATE OF NOTICE WITHOUT
OTHER OR FURTHER PRESENTMENT, DEMAND, PROTEST OR OTHER FORMALITIES OF ANY KIND,
ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE COMPANY.

 


3.3           CUMULATIVE REMEDIES. HOLDER MAY INSTITUTE SUCH ACTIONS OR
PROCEEDINGS IN LAW OR EQUITY AS IT SHALL DEEM EXPEDIENT FOR THE PROTECTION OF
ITS RIGHTS AND MAY PROSECUTE AND ENFORCE ITS CLAIMS AGAINST ALL ASSETS OF THE
COMPANY, AND IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING SHALL BE ENTITLED
TO RECEIVE FROM THE COMPANY PAYMENT OF THE PRINCIPAL AMOUNT AND INTEREST, IF
ANY, OF THIS NOTE PLUS REASONABLE EXPENSES OF COLLECTION, INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES AND EXPENSES.  NO REMEDY HEREIN CONFERRED UPON THE
HOLDER OF THIS NOTE IS INTENDED TO BE EXCLUSIVE OF ANY OTHER REMEDY, AND EACH
AND EVERY SUCH REMEDY SHALL BE CUMULATIVE AND SHALL BE IN ADDITION TO EVERY
OTHER REMEDY GIVEN HEREUNDER OR NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY OR
BY STATUTE OR OTHERWISE.

 

2

--------------------------------------------------------------------------------


 


4.             WAIVERS.  UNLESS OTHERWISE SPECIFICALLY SET FORTH IN THIS NOTE,
THE COMPANY AND EACH SURETY, ENDORSER, GUARANTOR AND OTHER PERSON LIABLE UPON
THIS NOTE WAIVES (I) ALL  NOTICES, DEMANDS AND PRESENTMENTS FOR PAYMENTS, AND
(II) ALL NOTICES OF NON-PAYMENT, DEFAULT, INTENTION TO ACCELERATE MATURITY,
ACCELERATION OF MATURITY, PROTEST AND DISHONOR.

 


5.             PREPAYMENT. THE COMPANY SHALL HAVE THE RIGHT TO PREPAY ALL OR ANY
PART OF THE OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE, AT ANY TIME UPON
PROVIDING TEN (10) BUSINESS DAYS’ PRIOR NOTICE TO THE HOLDER, BY WIRE TRANSFER
OR DELIVERY OF GOOD FUNDS TO HOLDER.

 


6.             CONVERSION RIGHTS.

 


6.1           VOLUNTARY CONVERSION.  THE HOLDER OF THIS NOTE HAS THE RIGHT, AT
THE HOLDER’S OPTION, AT ANY TIME, TO CONVERT THIS NOTE IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 6.2 HEREOF, IN WHOLE OR IN PART, INTO FULLY PAID AND
NONASSESSABLE SHARES OF COMMON STOCK OF THE COMPANY (THE “COMMON STOCK”).  THE
NUMBER OF SHARES OF COMMON STOCK OF THE COMPANY INTO WHICH THIS NOTE MAY BE
CONVERTED (“CONVERSION SHARES”) SHALL BE DETERMINED BY DIVIDING THE OUTSTANDING
PRINCIPAL AND INTEREST, IF ANY, ELECTED BY THE HOLDER TO BE CONVERTED, BY THE
CONVERSION PRICE (AS DEFINED BELOW) IN EFFECT AT THE TIME OF SUCH CONVERSION. 
THE “CONVERSION PRICE” SHALL BE EQUAL TO $2.50, SUBJECT TO ADJUSTMENT AS
PROVIDED IN SECTION 7 BELOW.

 


6.2           CONVERSION PROCEDURE.  THE HOLDER MAY CONVERT THIS NOTE AS
PROVIDED IN SECTION 6.1 BY DELIVERING TO THE COMPANY A NOTICE OF EXERCISE
(ATTACHED HERETO) AND SURRENDERING THIS NOTE, DULY ENDORSED, TO THE COMPANY AT
ITS PRINCIPAL CORPORATE OFFICE. THE COMPANY SHALL, AS SOON AS PRACTICABLE,
THEREAFTER, AND AT ITS EXPENSE, ISSUE AND DELIVER AT SUCH OFFICE TO THE HOLDER
OF THIS NOTE A CERTIFICATE OR CERTIFICATES REPRESENTING THE CONVERSION SHARES
AND, TO THE EXTENT THE NOTICE OF EXERCISE SPECIFIES A CONVERSION OF THIS NOTE IN
PART AND NOT IN WHOLE, THE COMPANY SHALL DELIVER TO HOLDER A REPLACEMENT
CONVERTIBLE PROMISSORY NOTE (IN FORM AND SUBSTANCE SIMILAR TO THIS NOTE) FOR THE
AMOUNT OF PRINCIPAL AND INTEREST, IF ANY, THAT REMAINS OUTSTANDING AFTER GIVING
EFFECT TO THE CONVERSION OF THE PRINCIPAL AND INTEREST, IF ANY, SPECIFIED IN THE
NOTICE OF EXERCISE (A “REPLACEMENT NOTE”).  HOLDER ACKNOWLEDGES THAT THE
CERTIFICATES FOR THE CONVERSION SHARES AND REPLACEMENT NOTE, IF ANY, WILL BE
LEGENDED, IF AND AS REQUIRED BY APPLICABLE STATE AND FEDERAL SECURITIES LAWS. 
SUCH CONVERSION SHALL BE DEEMED TO HAVE BEEN MADE ON THE DATE OF THE COMPANY’S
RECEIPT OF THE NOTICE OF EXERCISE, AND THE PERSON OR PERSONS ENTITLED TO RECEIVE
THE CONVERSION SHARES SHALL BE TREATED FOR ALL PURPOSES AS THE RECORD HOLDER OR
HOLDERS OF SUCH CONVERSION SHARES AS OF SUCH DATE.

 


6.3           AUTOMATIC CONVERSION. UPON THE OCCURRENCE OF A CHANGE IN CONTROL
EVENT (DEFINED BELOW) THAT WILL RESULT IN THE SHAREHOLDERS OF THE COMPANY BEING
ENTITLED TO RECEIVE COMPENSATION (WHETHER PAYABLE IN CASH, PROPERTY OR A
COMBINATION THEREOF) HAVING A FAIR MARKET VALUE EQUAL TO OR GREATER THAN $3.00
PER SHARE, SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 7.3 (THE “PER SHARE
PRICE”), THEN THE OUTSTANDING PRINCIPAL AND INTEREST, IF ANY, OF THIS NOTE SHALL
CONVERT AUTOMATICALLY INTO CONVERSION SHARES AT THE CONVERSION PRICE. SUCH
CONVERSION SHALL BE DEEMED TO OCCUR IMMEDIATELY PRIOR TO THE CLOSING OF THE
CHANGE IN CONTROL EVENT AND THE HOLDER SHALL BE TREATED FOR ALL PURPOSES AS THE
RECORD HOLDER OR HOLDERS OF SUCH CONVERSION SHARES AS OF SUCH DATE. A “CHANGE IN
CONTROL EVENT” SHALL MEAN: (1) THE CONSUMMATION OF A MERGER OR CONSOLIDATION OF
THE COMPANY; OR (2) AN AGREEMENT FOR THE SALE OR DISPOSITION BY THE COMPANY OF

 

3

--------------------------------------------------------------------------------


 


ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS; OR (3) THE LIQUIDATION,
DISSOLUTION OR WINDING UP OF THE COMPANY.

 


6.4           MECHANICS AND EFFECT OF CONVERSION.  NO FRACTIONAL CONVERSION
SHARES SHALL BE ISSUED UPON CONVERSION OF THIS NOTE.  IN LIEU OF THE COMPANY’S
ISSUING ANY FRACTIONAL SHARES TO THE HOLDER UPON THE CONVERSION OF THIS NOTE,
THE COMPANY SHALL PAY TO THE HOLDER CASH IN THE AMOUNT OF SUCH FRACTIONAL
AMOUNT. UPON FULL CONVERSION OF THE NOTE, THE COMPANY SHALL DELIVER (I) STOCK
CERTIFICATES REPRESENTING OWNERSHIP OF THE CONVERSION SHARES, AND (II) A CHECK
PAYABLE TO THE HOLDER FOR ANY FRACTIONAL AMOUNT. UPON FULL CONVERSION OF THIS
NOTE AND TIMELY PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS RELATED TO SUCH
CONVERSION, THE COMPANY SHALL BE FOREVER RELEASED FROM ALL OF ITS OBLIGATION AND
LIABILITIES UNDER THIS NOTE.

 


7.             ADJUSTMENTS TO CONVERSION PRICE.

 


7.1           MERGER OR CONSOLIDATION. IF AT ANY TIME THERE SHALL BE A MERGER OR
A CONSOLIDATION OF THE COMPANY WITH OR INTO ANOTHER CORPORATION WHEN THE COMPANY
IS NOT THE SURVIVING CORPORATION (OTHER THAN A MERGER OR CONSOLIDATION THAT
RESULTS IN AN AUTOMATIC CONVERSION AS DESCRIBED IN SECTION 6.3), THEN, AS PART
OF SUCH MERGER OR CONSOLIDATION, LAWFUL PROVISION SHALL BE MADE SO THAT THE
HOLDER, AS THE HOLDER OF THIS NOTE, SHALL THEREAFTER BE ENTITLED TO RECEIVE UPON
CONVERSION OF THIS NOTE, DURING THE PERIOD SPECIFIED HEREIN AND UPON PAYMENT OF
THE AGGREGATE CONVERSION PRICE THEN IN EFFECT, THE NUMBER OF SHARES OF STOCK OR
OTHER SECURITIES OR PROPERTY (INCLUDING CASH) OF THE SUCCESSOR CORPORATION
RESULTING FROM SUCH MERGER OR CONSOLIDATION, TO WHICH THE HOLDER AS THE HOLDER
OF THE CONVERSION SHARES DELIVERABLE UPON CONVERSION OF THIS NOTE WOULD HAVE
BEEN ENTITLED IN SUCH MERGER OR CONSOLIDATION IF THIS NOTE HAD BEEN EXERCISED
IMMEDIATELY BEFORE SUCH MERGER OR CONSOLIDATION.  IN ANY SUCH CASE, APPROPRIATE
ADJUSTMENT SHALL BE MADE IN THE APPLICATION OF THE PROVISIONS OF THIS NOTE WITH
RESPECT TO THE RIGHTS AND INTERESTS OF THE HOLDER AS THE HOLDER OF THIS NOTE
AFTER THE MERGER OR CONSOLIDATION.  THIS PROVISION SHALL APPLY TO SUCCESSIVE
MERGERS OR CONSOLIDATIONS.

 


7.2           RECLASSIFICATION, RECAPITALIZATION, ETC.  IF THE COMPANY AT ANY
TIME SHALL, BY RECLASSIFICATION OF SECURITIES, RECAPITALIZATION, AUTOMATIC
CONVERSION, OR OTHER SIMILAR EVENT AFFECTING THE NUMBER OR CHARACTER OF
OUTSTANDING SHARES OF COMMON STOCK, OR OTHERWISE, CHANGE ANY OF THE SECURITIES
AS TO WHICH PURCHASE RIGHTS UNDER THIS NOTE EXIST INTO THE SAME OR A DIFFERENT
NUMBER OF SECURITIES OF ANY OTHER CLASS OR CLASSES, THIS NOTE SHALL THEREAFTER
REPRESENT THE RIGHT TO ACQUIRE SUCH NUMBER AND KIND OF SECURITIES AS WOULD HAVE
BEEN ISSUABLE AS THE RESULT OF SUCH CHANGE WITH RESPECT TO THE SECURITIES THAT
WERE SUBJECT TO THE CONVERSION RIGHTS UNDER THIS NOTE IMMEDIATELY PRIOR TO SUCH
SUBDIVISION, COMBINATION, RECLASSIFICATION OR OTHER CHANGE.

 


7.3           SPLIT, SUBDIVISION OR COMBINATION OF COMMON STOCK.  IF THE
COMPANY, AT ANY TIME WHILE THIS NOTE REMAINS OUTSTANDING, SHALL SPLIT, SUBDIVIDE
OR COMBINE THE SECURITIES AS TO WHICH CONVERSION RIGHTS UNDER THIS NOTE EXIST,
THE CONVERSION PRICE AND PER SHARE PRICE SHALL BE PROPORTIONATELY INCREASED OR
DECREASED AS APPROPRIATE TO ADJUST FOR THE SPLIT, SUBDIVISION OR COMBINATION.

 

4

--------------------------------------------------------------------------------


 


8.             REGISTRATION RIGHTS.

 


8.1           PIGGYBACK REGISTRATION. IF AT ANY TIME THE COMPANY PROPOSES TO
FILE A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), WITH RESPECT TO A PUBLIC OFFERING OF THE COMPANY’S COMMON
STOCK (OTHER THAN A REGISTRATION STATEMENT RELATING TO THE SALE OF SECURITIES TO
PARTICIPANTS IN A DIVIDEND REINVESTMENT PLAN, A REGISTRATION ON FORM S-4 OR
SIMILAR OR SUCCESSOR FORM THERETO RELATING TO A BUSINESS COMBINATION OR SIMILAR
TRANSACTION PERMITTED TO BE REGISTERED ON SUCH FORM S-4, AND A REGISTRATION ON
FORM S-8 OR SIMILAR OR SUCCESSOR FORM THERETO RELATING TO THE SALE OF SECURITIES
TO PARTICIPANTS IN A STOCK OR EMPLOYEE BENEFIT PLAN) WHILE ANY CONVERSION SHARES
ARE ISSUABLE PURSUANT TO THIS NOTE OR ARE OUTSTANDING, THE COMPANY SHALL GIVE
THE HOLDER PRIOR WRITTEN NOTICE OF THE FILING OF SUCH REGISTRATION STATEMENT (A
“PIGGYBACK REGISTRATION”) AT THE ADDRESS THAT APPEARS ON THE RECORDS OF THE
COMPANY.  THE NOTICE SHALL OFFER TO INCLUDE IN THE REGISTRATION STATEMENT ANY OR
ALL OF THE REGISTRABLE SHARES (AS DEFINED BELOW).   THE HOLDER SHALL HAVE UNTIL
THE 15TH DAY AFTER RECEIPT OF SUCH NOTICE TO SEND TO THE COMPANY A WRITTEN
REQUEST THAT SHALL SPECIFY THE NUMBER OF REGISTRABLE SHARES WHICH THE HOLDER
DESIRES TO HAVE INCLUDED IN THE REGISTRATION STATEMENT. SUBJECT TO SECTION 8.2
AND THE PROVISO BELOW, THE COMPANY SHALL INCLUDE IN THE FILING FOR REGISTRATION
UNDER THE SECURITIES ACT, THE AGGREGATE NUMBER OF REGISTRABLE SHARES WHICH THE
HOLDER REQUESTED TO BE INCLUDED IN SUCH FILING CONCURRENTLY WITH THE
REGISTRATION OF SUCH OTHER SECURITIES, ALL TO THE EXTENT REQUIRED TO PERMIT THE
PUBLIC OFFERING AND SALE OF THE REGISTRABLE SHARES; PROVIDED, HOWEVER, THAT IF
THE REGISTRATION STATEMENT PURSUANT TO WHICH THE HOLDER IS EXERCISING ITS RIGHTS
PURSUANT TO THIS SECTION 8.1 IS BEING FILED BY THE COMPANY AS A RESULT OF A
DEMAND RECEIVED BY THE COMPANY FROM SHAREHOLDERS (EACH A “DEMANDING
SHAREHOLDER”) EXERCISING THEIR DEMAND REGISTRATION RIGHTS PURSUANT TO THE
REGISTRATION RIGHTS AGREEMENT DATED JULY 23, 2003 (THE “REGISTRATION RIGHTS
AGREEMENT”) BY AND AMONG THE COMPANY, CITYNET TELECOMMUNICATIONS, INC.
(“CITYNET”) AND EACH PARTY EXECUTING A JOINER AGREEMENT, THEN THE AGGREGATE
NUMBER OF REGISTRABLE SHARES THAT MAY BE REGISTERED BY THE HOLDER PURSUANT TO
SUCH REGISTRATION STATEMENT SHALL BE LIMITED TO THAT NUMBER OF SHARES EQUAL TO
THE PRODUCT OF: (1) THE AGGREGATE REGISTRABLE SHARES, MULTIPLIED BY (2) A
FRACTION, THE NUMERATOR OF WHICH SHALL BE THE AGGREGATE AMOUNT OF SHARES OF
COMMON STOCK BEING REQUESTED TO BE REGISTERED BY THE DEMANDING SHAREHOLDERS, AND
THE DENOMINATOR OF WHICH SHALL BE THE AGGREGATE AMOUNT OF “REGISTRABLE SHARES”
(AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) HELD BY THE DEMANDING
SHAREHOLDERS.  IF ANY PIGGYBACK REGISTRATION RESULTS FROM A DEMAND BY A
DEMANDING SHAREHOLDER, THE COMPANY SHALL SO ADVISE THE HOLDER AS PART OF THE
NOTICE GIVEN PURSUANT TO THIS SECTION 8.1. THE COMPANY WILL USE ITS REASONABLE
EFFORTS THROUGH ITS OFFICERS, DIRECTORS, AUDITORS, AND COUNSEL TO CAUSE THE
REGISTRATION STATEMENT TO BECOME EFFECTIVE AS PROMPTLY AS REASONABLY
PRACTICABLE.

 


“REGISTRABLE SHARES” SHALL MEAN (I) ANY SHARES OF COMMON STOCK ISSUABLE TO THE
HOLDER UPON THE CONVERSION OF ALL OR ANY PORTION OF THIS NOTE, AND (II) ANY
OTHER SECURITIES ISSUED OR ISSUABLE WITH RESPECT TO ANY SUCH SHARES DESCRIBED IN
CLAUSE (I) ABOVE BY WAY OF A STOCK DIVIDEND OR STOCK SPLIT OR IN CONNECTION WITH
A COMBINATION OF SHARES, RECAPITALIZATION, MERGER, CONSOLIDATION, SALE OF ASSETS
OR OTHER REORGANIZATION, PROVIDED, HOWEVER, THAT SHARES OF COMMON STOCK SHALL
CEASE TO BE REGISTRABLE SHARES AT THE TIME THAT (I) SUCH SHARES ARE ELIGIBLE TO
BE SOLD BY THE HOLDER PURSUANT TO RULE 144(K) PROMULGATED UNDER THE SECURITIES
ACT, OR (II) SUCH SHARES HAVE BEEN SOLD BY THE HOLDER IN A TRANSACTION EXEMPT
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT
SO THAT ALL TRANSFER RESTRICTIONS AND RESTRICTIVE LEGENDS WITH RESPECT TO SUCH
SHARES ARE REMOVED UPON THE CONSUMMATION OF SUCH SALE.

 

5

--------------------------------------------------------------------------------


 


8.2           UNDERWRITTEN OFFERING. IF ANY PIGGYBACK REGISTRATION INVOLVES AN
UNDERWRITTEN OFFERING, THE COMPANY SHALL SO ADVISE THE HOLDER AS PART OF THE
NOTICE GIVEN PURSUANT TO SECTION 8.1.  THE COMPANY SHALL (TOGETHER WITH ALL
OTHER HOLDERS OF COMMON STOCK PROPOSING TO DISTRIBUTE THEIR SECURITIES THROUGH
SUCH UNDERWRITING), IF REQUESTED BY THE UNDERWRITER, ENTER INTO AN UNDERWRITING
AGREEMENT IN CUSTOMARY FORM WITH A MANAGING UNDERWRITER SELECTED FOR SUCH
UNDERWRITING BY THE COMPANY. NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION
8.2, IF THE MANAGING UNDERWRITER ADVISES THE COMPANY IN WRITING THAT THE TOTAL
AMOUNT OF SECURITIES REQUESTED TO BE INCLUDED IN SUCH PIGGYBACK REGISTRATION
EXCEEDS THE AMOUNT WHICH CAN BE SOLD IN (OR DURING THE TIME OF) SUCH OFFERING
WITHOUT DELAYING OR JEOPARDIZING THE SUCCESS OF THE OFFERING (INCLUDING THE
PRICE PER SHARE OF THE SECURITIES TO BE SOLD), THEN THE AMOUNT OF SECURITIES TO
BE OFFERED FOR THE ACCOUNT OF THE COMPANY AND OF ANY HOLDER OF SECURITIES
(INCLUDING THE HOLDER) SHALL BE REDUCED TO A NUMBER DEEMED SATISFACTORY BY SUCH
MANAGING UNDERWRITER OR UNDERWRITERS, PROVIDED, THAT THE SECURITIES TO BE
EXCLUDED SHALL BE DETERMINED IN THE FOLLOWING SEQUENCE:

 


(A)                                  IN THE EVENT THE OFFERING WAS DEMANDED OR
PROPOSED BY OR FOR THE ACCOUNT OF HOLDERS OF SECURITIES OF THE COMPANY (THE
“PROPOSING HOLDERS”): (A) FIRST, SECURITIES PROPOSED TO BE OFFERED FOR THE
ACCOUNT OF THE COMPANY; (B) SECOND, REGISTRABLE SHARES REQUESTED TO BE
REGISTERED BY THE HOLDER AND SECURITIES REQUESTED TO BE REGISTERED BY ANY OTHER
HOLDERS OF SECURITIES OF THE COMPANY OTHER THAN (I) PROPOSING HOLDERS OR (II)
HOLDERS OF “REGISTRABLE SHARES” AS THAT TERM IS DEFINED IN THE REGISTRATION
RIGHTS AGREEMENT (THE “CITYNET REGISTRABLE SHARES” AND THE HOLDERS OF SUCH
SHARES SHALL BE THE “CITYNET HOLDERS”), ON A PRO RATA BASIS (BASED UPON THE
NUMBER OF SHARES OF COMMON STOCK BENEFICIALLY HELD BY EACH SUCH HOLDER); (C)
THIRD, CITYNET REGISTRABLE SHARES HELD BY THE CITYNET HOLDERS, ON A PRO RATA
BASIS (BASED UPON THE NUMBER OF CITYNET REGISTRABLE SHARES BENEFICIALLY HELD BY
EACH SUCH HOLDER); AND (D) FOURTH, SECURITIES HELD BY THE PROPOSING HOLDERS, ON
A PRO RATA BASIS (BASED UPON THE NUMBER OR OF SHARES OF COMMON STOCK
BENEFICIALLY HELD BY EACH SUCH HOLDER); AND

 


(B)                                 IN THE EVENT THE OFFERING WAS PROPOSED BY OR
FOR THE ACCOUNT OF THE COMPANY: (A) FIRST, REGISTRABLE SHARES REQUESTED TO BE
REGISTERED BY THE HOLDER AND SECURITIES REQUESTED TO BE REGISTERED BY ANY OTHER
HOLDERS OF SECURITIES OF THE COMPANY OTHER THAN CITYNET REGISTRABLE SHARES HELD
BY THE CITYNET HOLDERS, ON A PRO RATA BASIS (BASED UPON THE NUMBER OF SHARES OF
COMMON STOCK BENEFICIALLY HELD BY EACH SUCH HOLDER); (B) SECOND, CITYNET
REGISTRABLE SHARES HELD BY THE CITYNET HOLDERS ON A PRO RATA BASIS (BASED UPON
THE NUMBER OF CITYNET REGISTRABLE SHARES BENEFICIALLY HELD BY EACH SUCH HOLDER);
AND (C) THIRD, SECURITIES PROPOSED TO BE OFFERED FOR THE ACCOUNT OF THE COMPANY.

 


8.3           NO LIABILITY. NOTHING IN THIS NOTE SHALL CREATE ANY LIABILITY ON
THE PART OF THE COMPANY TO THE HOLDER IF THE COMPANY, IN ITS SOLE DISCRETION,
SHOULD DECIDE NOT TO FILE A REGISTRATION STATEMENT PROPOSED TO BE FILED PURSUANT
TO SECTION 8.1 HEREOF OR TO WITHDRAW SUCH REGISTRATION STATEMENT SUBSEQUENT TO
ITS FILING, REGARDLESS OF ANY ACTION WHATSOEVER THAT THE

 

6

--------------------------------------------------------------------------------


 


HOLDER MAY HAVE TAKEN, WHETHER AS A RESULT OF THE ISSUANCE BY THE COMPANY OF ANY
NOTICE HEREUNDER OR OTHERWISE.

 


8.4           EXPENSES OF REGISTRATION. ALL REGISTRATION EXPENSES (DEFINED
BELOW) INCURRED IN CONNECTION WITH A PIGGYBACK REGISTRATION SHALL BE BORNE BY
THE COMPANY. ALL SELLING EXPENSES (DEFINED BELOW) INCURRED IN CONNECTION WITH A
PIGGYBACK REGISTRATION SHALL BE BORNE BY HOLDER FOR THE REGISTRABLE SHARES SO
REGISTERED. FOR PURPOSES OF THIS SECTION 8.4:

 


(A)                                  “REGISTRATION EXPENSES” SHALL MEAN ALL
EXPENSES INCURRED BY THE COMPANY IN CONNECTION WITH A PIGGYBACK REGISTRATION,
INCLUDING, WITHOUT LIMITATION, (I) ALL REGISTRATION AND FILING FEES, INCLUDING
NASD FILING FEES, (II) ALL FEES AND EXPENSES OF COMPLIANCE WITH SECURITIES OR
BLUE SKY LAWS, (III) PRINTING EXPENSES, (IV) MESSENGER, TELEPHONE AND DELIVERY
EXPENSES, (V) FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY, (VI) FEES AND
DISBURSEMENTS OF ALL INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE COMPANY
(INCLUDING EXPENSES OF ANY “COLD COMFORT” LETTERS REQUIRED) AND ALL OTHER
PERSONS RETAINED BY THE COMPANY IN CONNECTION WITH SUCH PIGGYBACK REGISTRATION,
AND (VII) FEES AND DISBURSEMENTS OF UNDERWRITERS CUSTOMARILY PAID BY THE ISSUERS
OR SELLERS OF SECURITIES.

 


(B)                                 “SELLING EXPENSES” SHALL MEAN ALL
UNDERWRITING DISCOUNTS AND SELLING COMMISSIONS APPLICABLE TO THE SALE OF THE
REGISTRABLE SHARES IN THE PIGGYBACK REGISTRATION AND ALL FEES AND DISBURSEMENTS
OF ANY SPECIAL COUNSEL (OTHER THAN THE COMPANY’S REGULAR COUNSEL) OF THE HOLDER.

 


8.5           QUALIFICATION FOR SALE. IN CONNECTION WITH A PIGGYBACK
REGISTRATION, THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE THE
REGISTRABLE SHARES SO REGISTERED TO BE REGISTERED OR QUALIFIED FOR SALE UNDER
THE SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS THE HOLDER MAY
REASONABLY REQUEST; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED TO
QUALIFY TO DO BUSINESS IN ANY STATE BY REASON OF THIS SECTION 8.5 IN WHICH IT IS
NOT OTHERWISE REQUIRED TO QUALIFY TO DO BUSINESS.

 


8.6           EFFECTIVENESS. IN CONNECTION WITH A PIGGYBACK REGISTRATION, THE
COMPANY SHALL PREPARE AND FILE WITH THE SECURITIES AND EXCHANGE COMMISSION (THE
“COMMISSION”) A REGISTRATION STATEMENT WITH RESPECT TO THE REGISTRABLE SHARES
REQUESTED TO BE REGISTERED AND USE ITS REASONABLE BEST EFFORTS TO CAUSE SUCH
REGISTRATION STATEMENT TO BECOME EFFECTIVE, AND SHALL KEEP EFFECTIVE ANY
PIGGYBACK REGISTRATION AND SHALL FROM TIME TO TIME AMEND OR SUPPLEMENT EACH
APPLICABLE REGISTRATION STATEMENT, PRELIMINARY PROSPECTUS, FINAL PROSPECTUS,
APPLICATION, DOCUMENT AND COMMUNICATION FOR SUCH PERIOD OF TIME AS SHALL BE
REQUIRED TO PERMIT HOLDER TO COMPLETE THE OFFER AND SALE OF THE REGISTRABLE
SHARES COVERED THEREBY.  THE COMPANY SHALL IN NO EVENT BE REQUIRED TO KEEP ANY
SUCH PIGGYBACK REGISTRATION IN EFFECT FOR MORE THAN TWELVE (12) MONTHS FROM THE
INITIAL EFFECTIVE DATE OF THE PIGGYBACK REGISTRATION; PROVIDED, HOWEVER, THAT,
IF DURING THE TWELVE (12) MONTH PERIOD OF EFFECTIVENESS OF THE REGISTRATION
STATEMENT, THE COMPANY GIVES TO THE HOLDER A BLACKOUT NOTICE PURSUANT TO SECTION
8.7, THE COMPANY SHALL EXTEND THE EFFECTIVENESS OF THE REGISTRATION STATEMENT
FOR THE SAME TIME PERIOD AS THAT SET FORTH IN THE BLACKOUT NOTICE.

 

7

--------------------------------------------------------------------------------


 


8.7           BLACKOUT RIGHTS. FOLLOWING THE EFFECTIVE DATE OF ANY REGISTRATION
STATEMENT FILED PURSUANT TO SECTION 8.1, THE COMPANY SHALL BE ENTITLED, FROM
TIME TO TIME, TO NOTIFY THE HOLDER TO DISCONTINUE OFFERS OR SALES OF SHARES
PURSUANT TO SUCH REGISTRATION STATEMENT FOR REGISTRABLE SHARES FOR THE PERIOD OF
TIME STATED IN THE WRITTEN NOTICE (THE “BLACKOUT NOTICE”), IF THE COMPANY
DETERMINES, IN ITS REASONABLE BUSINESS JUDGMENT, THAT THE DISCLOSURE REQUIRED IN
CONNECTION WITH THE OFFERS AND SALES OF THE REGISTRABLE SHARES COULD MATERIALLY
DAMAGE THE COMPANY’S ABILITY TO SUCCESSFULLY COMPLETE AN ACQUISITION, CORPORATE
REORGANIZATION, SECURITIES OFFERING OR OTHER VOLUNTARY TRANSACTION UNDERTAKEN BY
THE COMPANY (WHICH INFORMATION THE COMPANY WOULD NOT BE REQUIRED TO DISCLOSE AT
SUCH TIME OTHER THAN IN CONNECTION WITH THE HOLDER’S REGISTRATION STATEMENT)
THAT IS MATERIAL TO THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE.  THE TIME
PERIOD FOR WHICH THE HOLDER MUST DISCONTINUE OFFERS OR SALES OF SHARES PURSUANT
TO A BLACKOUT NOTICE SHALL BE FOR ANY PERIOD THE COMPANY REASONABLY BELIEVES IS
NECESSARY, AND IF, THE COMPANY IS UNABLE TO DETERMINE THE DURATION OF SUCH
PERIOD AT THE TIME THE BLACKOUT NOTICE IS ISSUED, THE BLACKOUT NOTICE MAY STATE
THAT THE PERIOD EXTENDS “UNTIL THE HOLDER IS OTHERWISE NOTIFIED BY THE COMPANY;”
PROVIDED THAT THE BLACKOUT NOTICE MAY NOT EXCEED MORE THAN ONE HUNDRED EIGHTY
(180) CONSECUTIVE DAYS WITHIN ANY PERIOD OF THREE HUNDRED SIXTY-FIVE (365)
CONSECUTIVE DAYS.  THE BLACKOUT NOTICE SHALL BE SIGNED BY AN AUTHORIZED OFFICER
OF THE COMPANY AND SHALL CERTIFY THE COMPANY’S DETERMINATION.  THE HOLDER AGREES
THAT UPON RECEIPT OF A BLACKOUT NOTICE IT SHALL DISCONTINUE OFFERS OR SALES OF
REGISTRABLE SHARES PURSUANT TO ANY SUCH REGISTRATION STATEMENT FOR THE PERIOD OF
TIME STATED IN THE BLACKOUT NOTICE.

 


8.8           DISTRIBUTION OF REGISTRATION STATEMENT. IN CONNECTION WITH
PIGGYBACK REGISTRATION, THE COMPANY SHALL PROMPTLY FURNISH TO THE HOLDER SUCH
NUMBER OF COPIES OF THE REGISTRATION STATEMENT AND OF EACH AMENDMENT AND
SUPPLEMENT THERETO (IN EACH CASE, INCLUDING ALL EXHIBITS), SUCH REASONABLE
NUMBER OF COPIES OF EACH PROSPECTUS CONTAINED IN SUCH REGISTRATION STATEMENT AND
EACH SUPPLEMENT OR AMENDMENT THERETO (INCLUDING EACH PRELIMINARY PROSPECTUS),
ALL OF WHICH SHALL CONFORM TO THE REQUIREMENTS OF THE SECURITIES ACT AND THE
RULES AND REGULATIONS THEREUNDER, AND SUCH OTHER DOCUMENTS, AS THE HOLDER MAY
REASONABLY REQUEST TO FACILITATE THE DISPOSITION OF THE REGISTRABLE SHARES
INCLUDED IN SUCH REGISTRATION.

 


8.9           NOTIFICATION OF EFFECTIVENESS. THE COMPANY SHALL NOTIFY THE HOLDER
PROMPTLY WHEN SUCH REGISTRATION STATEMENT HAS BECOME EFFECTIVE OR A SUPPLEMENT
TO ANY PROSPECTUS FORMING A PART OF SUCH REGISTRATION STATEMENT HAS BEEN FILED.

 


8.10         OTHER NOTIFICATIONS. THE COMPANY SHALL PROMPTLY NOTIFY THE HOLDER
AT ANY TIME WHEN THE PROSPECTUS INCLUDED IN THE PIGGYBACK REGISTRATION, AS THEN
IN EFFECT, WOULD INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE
ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES THEN
EXISTING, AND AT THE REASONABLE REQUEST OF THE HOLDER PREPARE AND FURNISH TO IT
SUCH NUMBER OF COPIES OF A SUPPLEMENT TO OR AN AMENDMENT OF SUCH PROSPECTUS AS
MAY BE NECESSARY SO THAT, AS THEREAFTER DELIVERED TO THE PURCHASERS OF SUCH
REGISTRABLE SHARES, SUCH PROSPECTUS SHALL NOT INCLUDE AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE.

 


8.11         INDEMNIFICATION BY COMPANY. SUBJECT TO THE CONDITIONS SET FORTH
BELOW, THE COMPANY AGREES TO INDEMNIFY AND HOLD HARMLESS THE HOLDER FROM AND
AGAINST ANY AND ALL

 

8

--------------------------------------------------------------------------------


 


LOSS, LIABILITY, CHARGE, CLAIM, DAMAGE, AND EXPENSE WHATSOEVER (WHICH SHALL
INCLUDE, FOR ALL PURPOSES OF THIS SECTION 8.11, BUT NOT BE LIMITED TO,
REASONABLE ATTORNEYS’ FEES AND ANY AND ALL REASONABLE EXPENSES WHATSOEVER
INCURRED IN INVESTIGATING, PREPARING, OR DEFENDING AGAINST ANY LITIGATION,
COMMENCED OR THREATENED, OR ANY CLAIM WHATSOEVER, AND ANY AND ALL AMOUNTS PAID
IN SETTLEMENT OF ANY CLAIM OR LITIGATION), AS AND WHEN INCURRED, ARISING OUT OF,
BASED UPON, OR IN CONNECTION WITH ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT CONTAINED (A) IN ANY REGISTRATION STATEMENT,
PRELIMINARY PROSPECTUS, OR FINAL PROSPECTUS (AS FROM TIME TO TIME AMENDED AND
SUPPLEMENTED), OR ANY AMENDMENT OR SUPPLEMENT THERETO, RELATING TO THE SALE OF
ANY OF THE REGISTRABLE SHARES OR (B) IN ANY APPLICATION OR OTHER DOCUMENT OR
COMMUNICATION (IN THIS SECTION 8.11 COLLECTIVELY CALLED AN “APPLICATION”)
EXECUTED BY OR ON BEHALF OF THE COMPANY AND BASED UPON WRITTEN INFORMATION
FURNISHED BY OR ON BEHALF OF THE COMPANY FILED IN ANY JURISDICTION IN ORDER TO
REGISTER OR QUALIFY ANY OF THE REGISTRABLE SHARES UNDER THE SECURITIES ACT OR
BLUE SKY LAWS THEREOF OR FILED WITH THE COMMISSION OR ANY SECURITIES EXCHANGE;
OR ANY OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS MADE THEREIN NOT MISLEADING,
UNLESS SUCH STATEMENT OR OMISSION WAS MADE IN RELIANCE UPON AND IN CONFORMITY
WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY OR ON BEHALF OF THE HOLDER
FOR INCLUSION IN ANY REGISTRATION STATEMENT, PRELIMINARY PROSPECTUS, OR FINAL
PROSPECTUS, OR ANY AMENDMENT OR SUPPLEMENT THERETO, OR IN ANY APPLICATION, AS
THE CASE MAY BE.

 


IF ANY ACTION IS BROUGHT AGAINST THE HOLDER IN RESPECT OF WHICH INDEMNITY MAY BE
SOUGHT AGAINST THE COMPANY PURSUANT TO THE FOREGOING PARAGRAPH, THE HOLDER SHALL
PROMPTLY NOTIFY THE COMPANY IN WRITING OF THE INSTITUTION OF SUCH ACTION (THE
FAILURE TO NOTIFY THE COMPANY WITHIN A REASONABLE TIME OF THE COMMENCEMENT OF
ANY SUCH ACTION, TO THE EXTENT PREJUDICIAL TO THE COMPANY’S ABILITY TO DEFEND
SUCH ACTION, SHALL RELIEVE THE COMPANY OF LIABILITY TO THE HOLDER PURSUANT TO
THIS SECTION 8.11 AND THE COMPANY SHALL PROMPTLY ASSUME THE DEFENSE OF SUCH
ACTION, INCLUDING THE EMPLOYMENT OF COUNSEL, PROVIDED THAT THE HOLDER SHALL HAVE
THE RIGHT TO EMPLOY HIS OR HER OWN COUNSEL IN ANY SUCH CASE, BUT THE FEES AND
EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF THE HOLDER UNLESS THE
EMPLOYMENT OF SUCH COUNSEL SHALL HAVE BEEN AUTHORIZED IN WRITING BY THE COMPANY
IN CONNECTION WITH THE DEFENSE OF SUCH ACTION OR THE HOLDER SHALL HAVE
REASONABLY CONCLUDED THAT THERE MAY BE ONE OR MORE LEGAL DEFENSES AVAILABLE TO
HIM OR HER WHICH ARE DIFFERENT FROM OR ADDITIONAL TO THOSE AVAILABLE TO THE
COMPANY, IN ANY OF WHICH EVENTS SUCH FEES AND EXPENSES SHALL BE BORNE BY THE
COMPANY AND THE COMPANY SHALL NOT HAVE THE RIGHT TO DIRECT THE DEFENSE OF SUCH
ACTION ON BEHALF OF THE HOLDER. NOTWITHSTANDING ANYTHING IN THIS SECTION 8.11 TO
THE CONTRARY, THE COMPANY SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF ANY SUCH
CLAIM OR ACTION EFFECTED WITHOUT ITS WRITTEN CONSENT.  THE COMPANY SHALL NOT,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE HOLDER, SETTLE OR COMPROMISE ANY
ACTION, OR PERMIT A DEFAULT OR CONSENT TO THE ENTRY OF JUDGMENT IN OR OTHERWISE
SEEK TO TERMINATE ANY PENDING OR THREATENED ACTION, IN RESPECTIVE OF WHICH
INDEMNITY MAY BE SOUGHT HEREUNDER, UNLESS SUCH SETTLEMENT, COMPROMISE, CONSENT,
OR TERMINATION INCLUDES AN UNCONDITIONAL RELEASE OF THE HOLDER FROM ALL
LIABILITY IN RESPECT OF SUCH ACTION. THE COMPANY AGREES PROMPTLY TO NOTIFY THE
HOLDER OF THE COMMENCEMENT OF ANY LITIGATION OR PROCEEDINGS AGAINST THE COMPANY
OR ANY OF ITS OFFICERS OR DIRECTORS IN CONNECTION WITH THE SALE OF ANY
REGISTRABLE SHARES OR ANY PRELIMINARY PROSPECTUS, PROSPECTUS, REGISTRATION
STATEMENT, OR AMENDMENT OR SUPPLEMENT THERETO, OR ANY APPLICATION RELATING TO
ANY SALE OF ANY REGISTRABLE SHARES.

 


8.12         INDEMNIFICATION BY HOLDER. THE HOLDER AGREES TO INDEMNIFY AND HOLD
HARMLESS THE COMPANY, EACH DIRECTOR OF THE COMPANY, EACH OFFICER OF THE COMPANY
WHO SHALL

 

9

--------------------------------------------------------------------------------


 


HAVE SIGNED ANY REGISTRATION STATEMENT COVERING REGISTRABLE SHARES HELD BY THE
HOLDER, TO THE SAME EXTENT AS THE FOREGOING INDEMNITY FROM THE COMPANY TO THE
HOLDER IN SECTION 8.11, BUT ONLY WITH RESPECT TO STATEMENTS OR OMISSIONS, IF
ANY, MADE IN ANY REGISTRATION STATEMENT, PRELIMINARY PROSPECTUS, OR FINAL
PROSPECTUS (AS FROM TIME TO TIME AMENDED AND SUPPLEMENTED), OR ANY AMENDMENT OR
SUPPLEMENT THERETO, OR IN ANY APPLICATION, IN RELIANCE UPON AND IN CONFORMITY
WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY WITH RESPECT TO THE HOLDER BY
OR ON BEHALF OF THE HOLDER, FOR INCLUSION IN ANY SUCH REGISTRATION STATEMENT,
PRELIMINARY PROSPECTUS, OR FINAL PROSPECTUS, OR ANY AMENDMENT OR SUPPLEMENT
THERETO, OR IN ANY APPLICATION, AS THE CASE MAY BE.  IF ANY ACTION SHALL BE
BROUGHT AGAINST THE COMPANY OR ANY OTHER PERSON SO INDEMNIFIED BASED ON ANY SUCH
REGISTRATION STATEMENT, PRELIMINARY PROSPECTUS, OR FINAL PROSPECTUS OR ANY
AMENDMENT OR SUPPLEMENT THERETO, OR IN ANY APPLICATION, AND IN RESPECT OF WHICH
INDEMNITY MAY BE SOUGHT AGAINST THE HOLDER PURSUANT TO THIS SECTION 8.12, THE
HOLDER SHALL HAVE THE RIGHTS AND DUTIES GIVEN TO THE COMPANY, AND THE COMPANY
AND EACH OTHER PERSON SO INDEMNIFIED SHALL HAVE THE RIGHTS AND DUTIES GIVEN TO
THE HOLDER, BY THE PROVISIONS OF SECTION 8.12.

 


8.13         TERMINATION OF REGISTRATION RIGHTS. THE COVENANTS SET FORTH IN
SECTION 8 OF THIS NOTE SHALL TERMINATE ON THE FIRST DATE ON WHICH NO REGISTRABLE
SHARES REMAIN OUTSTANDING.

 


8.14         LOCK-UP. THE HOLDER HEREBY AGREES THAT, IF SO REQUESTED BY THE
COMPANY OR ANY REPRESENTATIVE OF THE UNDERWRITERS IN CONNECTION WITH ANY
REGISTRATION OF THE OFFERING OF ANY SECURITIES OF THE COMPANY UNDER THE
SECURITIES ACT, THE HOLDER SHALL NOT, DIRECTLY OR INDIRECTLY, SELL OR OTHERWISE
TRANSFER ANY REGISTRABLE SHARES DURING THE SAME PERIOD (THE “MARKET STANDOFF
PERIOD”) REQUESTED IN WRITING BY THE MANAGING UNDERWRITER AND AGREED TO IN
WRITING BY THE COMPANY AND ALL OF ITS EXECUTIVE OFFICERS, DIRECTORS, GREATER
THAN FIVE PERCENT SHAREHOLDERS OF THE COMPANY AND ALL OTHER SHAREHOLDERS HAVING
SHARES REGISTERED PURSUANT TO SUCH REGISTRATION STATEMENT; PROVIDED, HOWEVER,
THAT NO SHAREHOLDER SHALL BE SUBJECT TO THE RESTRICTIONS OF THIS SECTION 8.14,
IF THE SHAREHOLDER BENEFICIALLY OWNS LESS THAN 3% OF THE OUTSTANDING COMMON
STOCK OF THE COMPANY (ASSUMING CONVERSION OF ALL CONVERTIBLE SECURITIES OF THE
COMPANY BENEFICIALLY OWNED BY SUCH SHAREHOLDER) AND IF THE SHAREHOLDER IS NOT AT
SUCH TIME AN AFFILIATE (AS DEFINED BELOW) OF THE COMPANY OR ANY OF ITS DIRECTORS
AND DOES NOT AT SUCH TIME HAVE POWER TO DESIGNATE OR SELECT ONE OR MORE MEMBERS
OF THE BOARD OF DIRECTORS OF THE COMPANY.  THE COMPANY MAY IMPOSE STOP TRANSFER
INSTRUCTIONS WITH RESPECT TO SHARES SUBJECT TO THE FOREGOING RESTRICTIONS UNTIL
THE END OF SUCH MARKET STANDOFF PERIOD. FOR PURPOSES OF THIS SECTION, AN
“AFFILIATE” OF A PERSON (OR ENTITY) SHALL MEAN (I) ANY PERSON OR ENTITY WHO
DIRECTLY OR INDIRECTLY IS IN CONTROL OF, IS CONTROLLED BY OR IS UNDER COMMON
CONTROL WITH SUCH FIRST PERSON (OR ENTITY); (II) ANY PERSON WHO IS A DIRECTOR OR
EXECUTIVE (AS DEFINED IN RULE 3B-7 PROMULGATED UNDER THE EXCHANGE ACT) OF SUCH
FIRST PERSON (OR ENTITY) DESCRIBED IN CLAUSE (I) ABOVE; OR (III) ANY PERSON WHO
IS AN IMMEDIATE FAMILY MEMBER OF ANY PERSON DESCRIBED IN CLAUSE (II) ABOVE.


 


9.             RESERVATION OF STOCK. THE COMPANY SHALL AT ALL TIMES RESERVE AND
KEEP AVAILABLE OUT OF ITS AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK SOLELY
FOR THE PURPOSE OF EFFECTING THE CONVERSION OF THE NOTE, SUCH NUMBER OF SHARES
OF COMMON STOCK AS SHALL FROM TIME TO TIME BE SUFFICIENT TO EFFECT THE
CONVERSION OF THE NOTE; AND IF AT ANY TIME THE NUMBER OF AUTHORIZED BUT UNISSUED
SHARES OF COMMON STOCK SHALL NOT BE SUFFICIENT TO EFFECT THE CONVERSION OF THE
ENTIRE OUTSTANDING PRINCIPAL AND INTEREST, IF ANY, OF THIS NOTE, IN ADDITION TO
SUCH OTHER REMEDIES AS SHALL BE AVAILABLE TO THE HOLDER OF THIS NOTE, THE
COMPANY WILL USE ITS BEST EFFORTS TO TAKE SUCH

 

10

--------------------------------------------------------------------------------


 


CORPORATE ACTION AS MAY BE NECESSARY TO INCREASE ITS AUTHORIZED BUT UNISSUED
SHARES OF COMMON STOCK TO SUCH NUMBER OF SHARES AS SHALL BE SUFFICIENT FOR SUCH
PURPOSES.


 


10.           ASSIGNMENT.  THIS NOTE SHALL BE BINDING UPON THE COMPANY AND ITS
SUCCESSORS, ASSIGNS, HEIRS AND REPRESENTATIVES, AND SHALL INURE TO THE BENEFIT
OF THE HOLDER AND ITS PERMITTED SUCCESSORS AND ASSIGNS.


 


11.           WAIVER AND AMENDMENT.  ANY PROVISION OF THIS NOTE MAY BE AMENDED,
WAIVED OR MODIFIED UPON THE WRITTEN CONSENT OF THE COMPANY AND THE HOLDER OF
THIS NOTE.  THE COMPANY HEREBY WAIVES ANY AND ALL DEFENSES IT MAY HAVE TO THE
ENFORCEMENT BY THE HOLDER OF THIS NOTE.


 


12.           TRANSFER OF THIS NOTE OR SECURITIES ISSUABLE ON CONVERSION
HEREOF.  THIS NOTE MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED
OF BY THE HOLDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY WHICH CONSENT
SHALL NOT UNREASONABLY BE WITHHELD.  AS A CONDITION TO THE COMPANY’S CONSENT TO
ANY TRANSFER, THE COMPANY MAY REQUIRE THE HOLDER TO PROVIDE THE COMPANY WITH A
WRITTEN OPINION, TO THE EFFECT THAT SUCH OFFER, SALE, TRANSFER OR OTHER
DISTRIBUTION MAY BE EFFECTED WITHOUT REGISTRATION OR QUALIFICATION (UNDER ANY
FEDERAL OR STATE LAW THEN IN EFFECT) UNDER ANY FEDERAL OR STATE SECURITY ACT.


 


13.           NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR
PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN, DELIVERED AND
RECEIVED (I) WHEN DELIVERED, IF DELIVERED PERSONALLY, (II) FOUR DAYS AFTER
MAILING, WHEN SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED AND
POSTAGE PREPAID, AND (III) ONE BUSINESS DAY AFTER DELIVERY TO A PRIVATE COURIER
SERVICE, WHEN DELIVERED TO A PRIVATE COURIER SERVICE PROVIDING DOCUMENTED
OVERNIGHT SERVICE, IN EACH CASE ADDRESSED TO A PARTY AT ITS ADDRESS SET FORTH
BELOW, OR TO SUCH OTHER ADDRESS AS THE PARTY TO RECEIVE SUCH NOTICE MAY HAVE
DESIGNATED TO ALL OTHER PARTIES BY NOTICE IN ACCORDANCE HEREWITH:

 

If to Company:

 

Universal Access Global Holdings Inc.

 

 

Attention:  Chief Executive Officer

 

 

233 South Wacker Drive, Suite 600

 

 

Chicago, IL 60606

 

 

Telephone:  (312) 660-5000

 

 

 

With a copy to:

 

Shefsky & Froelich Ltd.

 

 

Attention:  Cezar M. Froelich

 

 

444 North Michigan Avenue, Suite 2500

 

 

Chicago, Illinois  60611

 

 

Telephone:  (312) 527-4000

 

 

 

 

 

 

If to Holder:

 

Lafayette Business Park, LLC

 

 

Attention:

 

 

 

 

 

 

 

 

Telephone:

 

11

--------------------------------------------------------------------------------


 


14.           NO SHAREHOLDER RIGHTS.  NOTHING CONTAINED IN THIS NOTE SHALL BE
CONSTRUED AS CONFERRING UPON THE HOLDER OR ANY OTHER PERSON THE RIGHT TO VOTE OR
TO CONSENT OR TO RECEIVE NOTICE AS A SHAREHOLDER IN RESPECT OF MEETINGS OF
SHAREHOLDER FOR THE ELECTION OF DIRECTORS OF THE COMPANY OR ANY OTHER MATTERS OR
ANY RIGHTS WHATSOEVER AS A SHAREHOLDER OF THE COMPANY, AND NO DISTRIBUTIONS OR
DIVIDENDS IN CASH OR IN KIND SHALL BE PAYABLE OR ACCRUED IN RESPECT OF THIS NOTE
OR THE INTEREST REPRESENTED HEREBY OR THE CONVERSION SHARES OBTAINABLE HEREUNDER
UNTIL, AND ONLY TO THE EXTENT THAT, THIS NOTE SHALL HAVE BEEN CONVERTED.


 


15.           FAILURE OR INDULGENCY NOT WAIVER.  NO FAILURE OR DELAY ON THE PART
OF THE HOLDER HEREOF IN THE EXERCISE OF ANY POWER, RIGHT, OR PRIVILEGE HEREUNDER
SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY SUCH POWER, RIGHT OF PRIVILEGE PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR
OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  ALL RIGHTS AND REMEDIES EXISTING
HEREUNDER ARE CUMULATIVE TO, AND NOT EXCLUSIVE OF, ANY RIGHTS OR REMEDIES
OTHERWISE AVAILABLE.


 


16.           ATTORNEYS’ FEES.  THE COMPANY SHALL PAY ALL ATTORNEYS’ FEES AND
OTHER COSTS INCURRED BY THE HOLDER IN ENFORCING THE TERMS OF THIS NOTE.


 


17.           GOVERNING LAW; VENUE. THE PARTIES AGREE THAT THIS NOTE SHALL BE
GOVERNED BY, INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF CALIFORNIA, AND THE PARTIES AGREE THAT ANY SUIT, ACTION OR PROCEEDING WITH
RESPECT TO THIS NOTE SHALL BE BROUGHT IN THE COURTS OF SANTA CLARA COUNTY IN THE
STATE OF CALIFORNIA OR IN THE U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF
CALIFORNIA.  THE PARTIES HERETO ACCEPT THE SOLE AND EXCLUSIVE JURISDICTION OF
THOSE COURTS FOR THE PURPOSE OF ANY SUCH SUIT, ACTION OR PROCEEDING.


 


18.           HEADINGS; REFERENCES.  ALL HEADINGS USED HEREIN ARE USED FOR
CONVENIENCE ONLY AND SHALL NOT BE USED TO CONSTRUE OR INTERPRET THIS NOTE. 
EXCEPT WHERE OTHERWISE INDICATED, ALL REFERENCES HEREIN TO SECTIONS REFER TO
SECTIONS HEREOF.


 


19.           ENTIRE AGREEMENT. THIS NOTE, TOGETHER WITH THE AGREEMENT, CONTAINS
THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO, AND SUPERSEDES ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER HEREOF.


 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Convertible Promissory Note as of the date
first written above.

 

 

UNIVERSAL ACCESS GLOBAL
HOLDINGS INC.

 

 

 

 

 

By:

/S/ Randall R. Lay

 

 

Randall Lay, CEO

 

13

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

To:          Universal Access Global Holdings Inc. (the “Company”)

 


1.             THE HOLDER HEREBY ELECTS TO (CHECK ONE):


 

o     convert the entire outstanding principal and interest, if any, under the
attached Convertible Promissory Note dated April     , 2004 issued by the
Company in favor of Holder (the “Note”) for                        shares of
common Stock of the Company (the “Conversion Shares”) pursuant to the terms of
the Note; or

 

o     convert that portion of outstanding principal and interest, if any, under
the Note equal to $               [insert dollar amount of principal and
interest, if any, to be converted] for                  Conversion Shares.

 


CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE THE MEANING
SET FORTH IN THE NOTE.


 


2.             UPON DELIVERY OF THE NOTICE OF EXERCISE AND SURRENDER OF THE
NOTE, THE COMPANY SHALL ISSUE TO HOLDER THE CONVERSION SHARES AND A REPLACEMENT
NOTE, IF APPLICABLE.


 


3.             THE CONVERSION SHARES TO BE RECEIVED BY THE HOLDER UPON EXERCISE
OF THE NOTE ARE BEING ACQUIRED FOR ITS OWN ACCOUNT, NOT AS A NOMINEE OR AGENT,
AND NOT WITH A VIEW TO RESALE OR DISTRIBUTION OF ANY PART THEREOF, AND THE
HOLDER HAS NO PRESENT INTENTION OF SELLING, GRANTING ANY PARTICIPATION IN, OR
OTHERWISE DISTRIBUTING THE SAME, EXCEPT IN COMPLIANCE WITH APPLICABLE FEDERAL
AND STATE SECURITIES LAWS.  THE HOLDER FURTHER REPRESENTS THAT IT DOES NOT HAVE
ANY CONTRACT, UNDERTAKING, AGREEMENT OR ARRANGEMENT WITH ANY PERSON TO SELL,
TRANSFER OR GRANT PARTICIPATION TO SUCH PERSON OR TO ANY THIRD PERSON, WITH
RESPECT TO THE CONVERSION SHARES.  THE HOLDER BELIEVES IT HAS RECEIVED ALL THE
INFORMATION IT CONSIDERS NECESSARY OR APPROPRIATE FOR DECIDING WHETHER TO
PURCHASE THE CONVERSION SHARES.


 


4.             THE UNDERSIGNED UNDERSTANDS THAT THE CONVERSION SHARES ARE
CHARACTERIZED AS “RESTRICTED SECURITIES” UNDER THE FEDERAL SECURITIES LAWS
INASMUCH AS THEY ARE BEING ACQUIRED FROM THE COMPANY IN TRANSACTIONS NOT
INVOLVING A PUBLIC OFFERING AND THAT UNDER SUCH LAWS AND APPLICABLE REGULATIONS
SUCH SECURITIES MAY BE RESOLD WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), ONLY IN CERTAIN LIMITED CIRCUMSTANCES.  IN THIS
CONNECTION, THE HOLDER REPRESENTS THAT IT IS FAMILIAR WITH RULE 144 OF THE ACT,
AS PRESENTLY IN EFFECT, AND UNDERSTANDS THE RESALE LIMITATIONS IMPOSED THEREBY
AND BY THE ACT.


 


5.             THE UNDERSIGNED UNDERSTANDS THE CERTIFICATES EVIDENCING THE
CONVERSION SHARES MAY BEAR ONE OR ALL OF THE FOLLOWING LEGENDS:


 

(a)           “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.  THEY HAVE BEEN ACQUIRED
SOLELY FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE

 

14

--------------------------------------------------------------------------------


 

 SALE OR DISTRIBUTION THEREOF.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE DISTRIBUTED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED AND ANY APPLICABLE STATE SECURITIES
LAWS.”

 

(b)           Any legend required by applicable state law.

 


6.             PLEASE ISSUE A CERTIFICATE OR CERTIFICATES REPRESENTING SAID
CONVERSION SHARES IN [THE NAME OF THE HOLDER] [INSERT OTHER NAME IF NOT HOLDER].


 


7.             THE UNDERSIGNED HEREBY COVENANTS THAT HE, SHE OR IT SHALL NOT
SELL, PLEDGE OR OTHERWISE TRANSFER OR DISPOSE OF ANY CONVERSION SHARES EXCEPT IN
ACCORDANCE WITH APPLICABLE STATE AND FEDERAL SECURITIES LAWS. 


 


 

 

HOLDER:

 

 

 

 

 

 

 

(Print Name of Holder)

 

 

 

By:

 

 

Its:

 

 

Address:

 

 

 

 

 

Dated:

 

 

15

--------------------------------------------------------------------------------